DETAILED ACTION
Acknowledgements
The amendment filed 7/24/2022 is acknowledged.
Claims 1-20 are pending.
Claims 1-20 have been examined.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment/Arguments
Claims 1-20 are amended.

Regarding applicant’s arguments on Claim Rejections - 35 U.S.C. §101, the arguments have been fully considered but they are not persuasive.  
Applicant asserts “The claimed invention recognizes a specific deficiency that exists in blockchain technology and provides a technical solution to the problem that improves the operation of blockchain technology.”, examiner respectfully disagrees.
The claim(s) recite(s) providing recommendation.  Specifically, the claims recite “receiving,… transaction proposal data…; obtaining,… external data…; identifying,…a pattern…; computing,… a risk score…; generating,…an endorsement decision…; sending,… the endorsement decision….”, which is “commercial or legal interactions” within the “certain methods of organizing human activity” grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because the claims involve a series of steps of providing recommendations. Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional element(s) of the claim(s) such as the use of blockchain, node, processor and non-transitory computer readable medium merely use(s) a computer as a tool to perform an abstract idea. Specifically, providing recommendations including receiving transaction proposal from an endorser node, obtaining external data, identifying a pattern based on the external data, computing a risk score based on the transaction proposal data and external data, generating a recommendation based on risk score evaluation, transmitting the recommendation to the endorser node.  The use of a processor/computer as a tool to implement the abstract idea does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)). 
The claims do not include additional elements that are sufficient to amount to significantly more than the abstract idea.  The claims 1-7 and 15-20 are machine and manufacture claims that are used to perform the method claims 8-14 which only involves the use of computers as tools to automate and/or implement the abstract idea.
The combination of elements recited in the method claims simply recite the concept of providing recommendations including receiving transaction proposal from an endorser node, obtaining external data, identifying a pattern based on the external data, computing a risk score based on the transaction proposal data and external data, generating a recommendation based on risk score evaluation, transmitting the recommendation to the endorser node.  The claims do not, for example, purport to improve the functioning of the computer itself. Nor do they effect an improvement in any other technology or technical field. 
The use of a blockchain, node, processor and non-transitory computer readable medium as tools to implement the abstract idea does not render the claim patent eligible because it does not provide meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment and requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. 

Regarding applicant’s arguments on Claim Rejections - 35 U.S. C. § 112(b), the arguments are moot in light of the amendments.


Claim Objections
Claims 1, 8 and 15 recite “identifying that a pattern of accessing the repository by a smart contract associated with transaction proposal is anomalous based on the external data;”  However, the outcome of the pattern identification is not being used in the claims.  It is unclear the relationship between this limitation and the rest of the claims.


Claim Rejections - 35 USC §101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Analysis
In the instant case, claims 1-7 are directed to machine, claims 8-14 are directed to a method, and claims 15-20 are directed to manufacture.  Therefore, these claims fall within the four statutory categories of invention.
The claim(s) recite(s) providing recommendation.  Specifically, the claims recite “receiving,… transaction proposal data…; obtaining,… external data…; identifying,…a pattern…; computing,… a risk score…; generating,…an endorsement decision…; sending,… the endorsement decision….”, which is “commercial or legal interactions” within the “certain methods of organizing human activity” grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because the claims involve a series of steps of providing recommendations. Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional element(s) of the claim(s) such as the use of blockchain, node, processor and non-transitory computer readable medium merely use(s) a computer as a tool to perform an abstract idea. Specifically, providing recommendations including receiving transaction proposal from an endorser node, obtaining external data, identifying a pattern based on external data, computing a risk score based on the transaction proposal data and external data, generating a recommendation based on risk score evaluation, transmitting the recommendation to the endorser node.  The use of a processor/computer as a tool to implement the abstract idea does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the abstract idea. The claims 1-7 and 15-20 are machine and manufacture claims that are used to perform the method claims 8-14 which only involves the use of computers as tools to automate and/or implement the abstract idea. 
Taking the claim elements separately, the independent claims involve providing recommendations including receiving transaction proposal from an endorser node, obtaining external data, identifying a pattern based on the external data, computing a risk score based on the transaction proposal data and external data, generating a recommendation based on risk score evaluation, transmitting the recommendation to the endorser node.  This only uses the processor or computer system to automate or implement the abstract idea of providing recommendations.  Dependent claims 2, 9 and 16 describe endorsement decision.  Dependent claims 3, 10 and 17 describe identifying a pattern.  Dependent claims 4, 12 and 18 describe transaction propose data.   Dependent claims 5, 12 and 18 describe external data.  Dependent claims 6, 13 and 19 describe transaction history.  Dependent claims 7, 14 and 20 describe shared data and off-blockchain data. These claims further describe the use of the processor or computer system to automate or implement the abstract idea. Therefore, the use of the computer in each step does no more than employ the computer as a tool to carry out functions corresponding to the acts performed in the abstract idea. Merely applying instructions by reciting the computing structure as a tool to implement the claimed limitations (see MPEP 2106.05(f)) or merely linking the use of the judicial exception to a particular technological environment or field of use (MPEP § 2106.05(h)), does not serve to provide significantly more than the abstract idea. 
Viewed as a whole, the combination of elements recited in the claims simply recite the concept of providing recommendations including receiving transaction proposal from an endorser node, obtaining external data, identifying a pattern based on the external data, computing a risk score based on the transaction proposal data and external data, generating a recommendation based on risk score evaluation, transmitting the recommendation to the endorser node.  The claims do not, for example, purport to improve the functioning of the computer itself. Nor do they effect an improvement in any other technology or technical field. 
The use of a blockchain, node, processor and non-transitory computer readable medium as tools to implement the abstract idea does not render the claim patent eligible because it does not provide meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment and requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. 
Conclusion
The claims as a whole do not amount to significantly more than the abstract idea itself. This is because the claims do not effect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer system itself; and the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment.
Accordingly, there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 1, 8 and 15 recite “identifying that a pattern of accessing the repository by a smart contract associated with transaction proposal is anomalous based on the external data;”.  The term “anomalous” is relative terms which renders the claim indefinite. Specification ¶0086 discloses “The off-chain data may be accessed by smart contracts on the blockchain. The access pattern of the off-chain data store may be monitored in order to identify the anomalous on-chain application/smart contract. A smart contract may read off-chain data, then suddenly intensively write to the off-chain data. A smart contract may attempt to access off-chain data that it has never accessed before. An application may typically access the off-chain data periodically that has not been connected to the off-chain data for a period of time.” However, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. See MPEP § 2173.05(b).
Dependent claims 2-7, 9-14 and 16-20 are also rejected as each depends from claims 1, 8 and 15 respectively. 	
	
Claim 3 recites “The system of claim 1, wherein, when the risk score module is configured to identify that a pattern of accessing the repository by a smart contract associated with transaction proposal” However, claim 1 also recites “identify, from the external data, that a pattern of accessing the repository by a smart contract associated with transaction proposal is anomalous,” This renders claim 3 indefinite because it is unclear whether claim 3 refers to a different smart contract from claim.  
Similarly, claims 10 and 17 recites “wherein the identifying that a pattern of accessing the repository by a smart contract associated with transaction proposal…”. This renders claims 10 and 17 indefinite because it is unclear whether claims 10 and 17 refer to a different smart contract from their independent claims 8 and 15 respectively. 

Claim 15 recites “A non-transitory computer readable medium comprising one or more instructions that when executed by a processor of a risk score module in a blockchain network cause the one or more processors to perform:”  This renders claim 15 indefinite because it is unclear to one of ordinary skill in the art the manner of executing instructions on a risk score module processor and causing one or more processors to perform.     
Dependent claims 16-20 are also rejected as each depends from claim 15. 	


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as the prior art additionally discloses certain parts of the claim features (See “PTO-892 Notice of Reference Cited”).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yingying Zhou whose telephone number is (571)272-5308.  The examiner can normally be reached on Monday-Friday 9am-5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Hayes can be reached on 571-272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YINGYING ZHOU/Examiner, Art Unit 3685                                                                                                                                                                                                                                                                                                                                                                                                       /ZESHAN QAYYUM/Primary Examiner, Art Unit 3685